  Case 15-36340         Doc 31     Filed 12/17/18 Entered 12/17/18 12:46:17              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-36340
         BETTYE JEAN ROBINSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/26/2015.

         2) The plan was confirmed on 01/04/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/11/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,558.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-36340        Doc 31       Filed 12/17/18 Entered 12/17/18 12:46:17                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $19,699.00
       Less amount refunded to debtor                            $553.07

NET RECEIPTS:                                                                                    $19,145.93


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $856.54
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,856.54

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ALL CREDIT LENDERS               Unsecured         450.00        101.00             0.00           0.00       0.00
ALL CREDIT LENDERS               Unsecured            NA         303.00             0.00           0.00       0.00
AMERICASH LOANS LLC              Unsecured            NA         614.78           614.78        614.78        0.00
ARROWHEAD ADVANCE/WLCC II        Unsecured         900.00           NA               NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         617.50           617.50        617.50        0.00
BLUE SKY FINANCE                 Unsecured         250.00           NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured      9,000.00            NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured       12,675.00     15,555.63          1,904.29      1,904.29     202.25
CAPITAL ONE AUTO FINANCE         Unsecured      1,466.00       9,175.34         9,175.34      9,175.34        0.00
CAPITAL ONE AUTO FINANCE         Unsecured            NA           0.00             0.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA         778.00           778.00        778.00        0.00
COOK COUNTY DEPT OF REVENUE      Unsecured         762.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         179.00           NA               NA            0.00       0.00
DEVON FINANCIAL SERVICE          Unsecured            NA         277.97           277.97        277.97        0.00
IL DEPT OF REVENUE               Priority           29.00           NA               NA            0.00       0.00
ILLINOIS CASH ADVANCE            Unsecured         900.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority          245.00           NA               NA            0.00       0.00
MaxLend                          Unsecured         400.00           NA               NA            0.00       0.00
Northcash                        Unsecured         350.00           NA               NA            0.00       0.00
RADIANT CASH                     Unsecured         350.00           NA               NA            0.00       0.00
SPOT LOAN                        Unsecured         250.00        719.26           719.26        719.26        0.00
VILLAGE OF MELROSE PARK          Unsecured         300.00           NA               NA            0.00       0.00
WHITE HILLS CASH                 Unsecured         250.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-36340         Doc 31      Filed 12/17/18 Entered 12/17/18 12:46:17                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $1,904.29          $1,904.29           $202.25
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $1,904.29          $1,904.29           $202.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,182.85         $12,182.85              $0.00


Disbursements:

         Expenses of Administration                             $4,856.54
         Disbursements to Creditors                            $14,289.39

TOTAL DISBURSEMENTS :                                                                      $19,145.93


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
